In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont
                             ____________________
                                NO. 09-17-00328-CR
                                NO. 09-17-00329-CR
                             ____________________

                   ZACHARY ULYSSES JOHNSON, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

_______________________________________________________             ______________

                     On Appeal from the 252nd District Court
                             Jefferson County, Texas
                     Trial Cause Nos. 14-20902 and 14-20897
________________________________________________________             _____________

                           MEMORANDUM OPINION

      In these appeals, counsel for Zachary Ulysses Johnson1 filed briefs stating that

there are no arguable grounds to be advanced to support appeals from the judgments

in trial court cause numbers 14-20902 and 14-20897. After reviewing the records




      1
          We note that the defendant is also known as Zachary Ulysses Johnson Jr.
                                          1
from the proceedings in the trial court, we agree that any appeals from the judgments

at issue would be frivolous.2

      In October 2014, the State indicted Johnson in two separate cases3 for

committing aggravated robbery, against different individuals.4 In 2015, Johnson

pleaded guilty to the allegations in the indictments. In both cases, the trial court

deferred the adjudication of Johnson’s guilt and then placed him on community

supervision for ten years.

      In 2017, alleging that Johnson had violated seven conditions of the trial

court’s deferred adjudications orders, the State filed motions to revoke both orders.

The trial court conducted a consolidated hearing on the two motions in July 2017,

and Johnson pleaded “true” to violating two conditions of the deferred adjudication

orders.

      Approximately four weeks later, the trial court conducted another hearing on

the motions to revoke. The parties presented evidence relevant to the allegations that

Johnson contested in the motions. At the end of the hearing, the trial court found that


      2
          See Anders v. California, 386 U.S. 738 (1967).
      3
       Trial cause number 14-20902 is the basis of Appeal number 09-17-00328-
CR, and trial cause number 14-20897 is the basis of Appeal number 09-17-00329-
CR.
      4
          See Tex. Penal Code Ann. § 29.03(a)(2) (West 2011).
                                          2
Johnson violated an additional five conditions of the deferred adjudication orders

and revoked both orders. The trial court found Johnson guilty of both aggravated

robberies and sentenced him to sixteen years on each conviction. 5

      In this appeal, Johnson’s appellate counsel filed an Anders brief presenting

his professional evaluation of the record. He alleges there are no meritorious issues

upon which to base Johnson’s appeal.6 After receiving the brief, we granted an

extension of time so that Johnson could file a pro se response. However, Johnson

did not file a response.

      After a thorough review of the record and the Anders brief filed by Johnson’s

counsel, we agree with counsel’s conclusion that no meritorious issues support an

appeal. Accordingly, it is unnecessary to appoint new counsel to re-brief Johnson’s

appeal. 7 The trial court’s judgments are affirmed. 8


      5
        The trial court ordered that Johnson serve his sentences concurrently.
Additionally, the trial court found in both cases that Johnson had used a deadly
weapon when he committed the robberies.
      6
       See Anders, 386 U.S. at 740 n.2; High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
      7
        Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring
court appointment of other counsel only if it is determined arguable grounds exist to
support the appeal).
      8
         Johnson may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3
      AFFIRMED.


                                                  _________________________
                                                       HOLLIS HORTON
                                                            Justice

Submitted on August 13, 2018
Opinion Delivered November 7, 2018
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       4